Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 8/2/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1 and 7-9 are pending and are presented for examination.  
Claims 1 and 7-9 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 1, the specific limitations of “the sensor connection portion on the control board is between the power supply input portion and the motor power supply output portion in the axial direction” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 7-9 are also allowable for depending on claim 1. 

The amendment overcomes rejection on 5/20/2022.  The feature of previous claim 6 has been indicated allowable as none of cited prior arts teaches either as combined. 


Since it is well-known in the art that motor for an electric vehicle or the like typically is of multi-phase, it is obvious that the motor power supply output portion includes a plurality of individual output portions to output power supplies having phases different from each other. 
NAKAMURA et al (US 20160233737 A1) shows in drawings that the output portions is disposed in an end portion of the control board on one side in the axial direction in the same direction as the plurality of connection portions of the power supply input portion.  and 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN K KIM/Primary Examiner, Art Unit 2834